           CASE 0:20-cv-01929-SRN-HB Doc. 127 Filed 02/05/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

Brock Fredin,

      Plaintiff,

      v.                                         Case No. 0:20-cv-01929-SRN-HB

Jamie Kreil,

      Defendant.



   Declaration of Anne M. Lockner in Support of Response Regarding Brock
        Fredin’s Compliance with the Court’s November 23, 2020 Order

       Pursuant to 28 U.S.C. § 1746, I, Anne M. Lockner, declare:

       1.      I and my colleagues at Robins Kaplan LLP serve as counsel to Jamie

Kreil in the above-captioned matter.

       2.      Attached hereto as Exhibit A is a true and correct copy of the

website I accessed at www.susanrichardnelson.com on February 4, 2020. As of

the submission of this Declaration, the website remains publicly available.

       I declare, under penalty of perjury, that the foregoing is true and correct.

       Executed this 5th day of February, 2021, in Minneapolis, MN.

                                  By: s/Anne M. Lockner




                                           1
